 Case 3:20-cv-00115-E-BT Document 57 Filed 12/28/20   Page 1 of 1 PageID 898



                IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF TEXAS
                          DALLAS DIVISION

ROBERT ALLEN STANFORD,                §
         Plaintiff,                   §
                                      §
v.                                    §        Case No. 3:20-cv-00115-E-BT
                                      §
DAVID C. GODBEY, et al.,              §
          Defendants.                 §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

     The Court has under consideration the Findings, Conclusions, and

Recommendation of United States Magistrate Judge Rebecca Rutherford dated

December 10, 2020. The Court has reviewed the Findings, Conclusions, and

Recommendation for plain error. Finding none, the Court accepts the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge.

     SO ORDERED, this 28th day of December, 2020.




                             __________________________
                             ADA BROWN
                             UNITED STATES DISTRICT JUDGE
